Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
At page 10, 1st para., the following passage identifies the leading edge and trailing edges with different reference numerals, inconsistently:  
…each flex area 104 has a leading edge 108 and a trailing edge 110. When the wobble plate rotates, the leading edge 108 initially moves in an outward direction creating stress on both the leading and trailing edges. Continued wobble movement generates a piston force on the trailing edge 110 which results in the trailing edge having continuous high pressure and resulting stress. To increase the life of the diaphragm 100 the thickness of the trailing edge 108 has a thickness greater than the leading edge 110. Only the thickness of the trailing edge 108…

It is therefore not clear which edge is which.   This makes interpretation of the drawings uncertain because FIG. 7 appears to show the leading edge as element 110 according to the rotation arrow 106 (but this depends on whether the diaphragm is being viewed from the top or bottom to determine counter-clockwise accordingly).  For examination, the leading edge is interpreted as element 108 and trailing edge as element 110.  FIG. 7 is assumed to depict the respective edges correctly.
Appropriate correction is required.



Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
In claim 8, lines 1-2, “comprising: a diaphragm that includes” should read ---wherein the diaphragm includes-- because the preamble establishes antecedent basis for the diaphragm.   This is a simple claim drafting matter.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 fails to further limit the previously recited subject matter because it is a duplicate of claim 4 from which it depends.  This claim should be dependent upon claims 5 or 6. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Meza (U. S. Patent Application Publication No. 2008/0003120).
Regarding claim 1, Meza discloses a multi-chamber wobble plate pump (FIG.’s 1-17, Abstract), comprising: 
a housing 10, 12, 18 (FIG. 1, para. 0029) that has an inlet port 22, an outlet port 24 (para. 0031) and a plurality of pump chambers 38 (para. 0033); 
a plurality of inlet valves 50 (FIG.’s 4-6) each located within one of said pump chambers 38 to control fluid flow from said inlet port 22 to said pump chambers 38 (as shown); 
a plurality of outlet valves 52 that control fluid flow from said pump chambers 38 to said outlet port 24; 
a plurality of pistons 62 (para. 0035, three are described) that move within said pump chambers 38; 
a diaphragm 54B (FIG.’s 11A/12B/13B, para. 0046) attached to said plurality of pistons 62, said diaphragm 54B having at least one flex area that has a leading edge 137 and a trailing edge 135, said trailing edge 135 being thicker than said leading edge 137 (refer to an Annotated copy of Meza FIG.’s 12B/13B attached below, as shown and indicated, see para. 0047, “inner annular 137b wider at the … inner edge 135 and narrower at the outer edge 137” – based upon the broadest reasonable interpretation of the terms leading and trailing edges in light of the aforesaid issues with the spec; note also that the term thick can be applied to different dimensions of the diaphragm because it has not been explicitly defined, e. g., as either a cross-sectional thickness or lateral area); 
a wobble plate 66 (para. 0036) coupled to said diaphragm 54B to move said pistons 62 within said pump chambers 38 and cause fluid flow into and out of said pump chambers 38 (according to normal operation); and, 
a motor 20 (para. 0032) with an output shaft 70 that rotates said wobble plate 66.

    PNG
    media_image1.png
    663
    617
    media_image1.png
    Greyscale

Annotated Meza FIG.'s 12B/13B 


Re. claim 4, Meza discloses said diaphragm 54B includes a thin cross-sectional area that creates a hinge 124B (FIG. 13B, as shown, note that the term thin cross-sectional area is clearly found to apply to a cross-sectional thickness as shown in Applicant’s drawing FIG. 5 and not as a lateral dimension or area).
Re. claim 8, Meza discloses a diaphragm for a multi-chamber wobble plate pump, comprising: 
a diagram 54B that includes a plurality of piston openings (FIG.’s 12B/13B, adjacent 62B, three shown) each adjacent to a flex area (Annotated Meza FIG.’s 12B/13B attached above, as shown and indicated), each flex area having a trailing edge 135 with a thickness greater than a thickness of a leading edge 137 (para. 0047, “inner annular 137b wider at the … inner edge 135 and narrower at the outer edge 137).
Re. claim 9, Meza further discloses said diaphragm includes a thin cross-sectional area that creates a hinge 124B (FIG. 13B, as shown).


Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 are allowed.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d), provided that the dependency is corrected as indicated above.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either alone or in combination does not teach or fairly suggest a multi-chamber wobble pump with each recited feature specifically wherein each said piston is located in a wobble plate piston opening and a diaphragm piston opening, each wobble plate piston opening having a wobble plate piston centerline that is offset from a diaphragm piston opening centerline when the multi-chamber wobble plate pump in not operating.
There is no nexus in the available prior art that contemplates this specific wobble plate diaphragm configuration. It is the Examiner’s opinion that modification of the applied art would not be foreseeable without the benefit of the disclosure of the instant invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schoenmeyr (U. S. Patent No. 5816133) and Stucker (U. S. Patent No. 5791882) disclose diaphragms having relevant features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746